
	
		I
		112th CONGRESS
		2d Session
		H. R. 5915
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Kelly introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act to exempt marketing
		  research participants and mystery shoppers from certain provisions of that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Research Fairness Act of
			 2012.
		2.Exemption for
			 marketing research participants and mystery shoppersSection 13(a) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 213(a)) is amended by adding at the end the following
			 new paragraph:
			
				(18)(A)any individual engaged as a participant in
				bona fide marketing research involved in the collection and analysis of data
				regarding opinions, needs, awareness, knowledge, views, experiences, or
				behaviors of a population, through the development and administration of
				surveys, interviews, focus groups, polls, observation, or other research
				methodologies, in which no sales, promotional, or marketing efforts are
				involved and through which there is no attempt to influence a participant’s
				attitudes or behavior;
					(B)any individual engaged to measure or
				evaluate a customer’s experience or some aspect thereof either at a defined
				location, or while using or purporting to use a specified product or service,
				provided that (i) the service opportunities are offered to the individual on a
				project-by-project basis, which the individual can accept or decline, and (ii)
				the remuneration for the services the individual performs is determined on a
				basis other than the amount of time worked.
					.
		
